United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2075
                                   ___________

Paul F. Close,                          *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Mark Lund; Dr. Ann Mueller;             * Southern District of Iowa.
RN Debra Murray; Jim Payne;             *
Dr. William Kuehn,                      * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: June 6, 2008
                                Filed: June 16, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Iowa inmate Paul Close appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. After careful de novo review, see Turner v.
Honeywell Fed. Mfg. & Techs., LLC, 336 F.3d 716, 719-20 (8th Cir. 2003) (de novo
review standard), we conclude that summary judgment was properly granted.
Accordingly, we affirm. See 8th Cir. R. 47B.


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.